Exhibit 1 Joint Filing Agreement In accordance with Rule 13d-1(k) under the Securities Exchange Act of 1934, as amended, the undersigned agree that only one statement containing the information required by Schedule 13D and any further amendments thereto need to be filed with respect to the beneficial ownership by each of the undersigned of units of ordinary stock of The Governor and Company of the Bank of Ireland, and further agree that this Joint Filing Agreement be included as an exhibit to the Schedule 13D provided that, as contemplated by Section 13d-1(k)(1)(ii), no person shall be responsible for the completeness or accuracy of the information concerning the other persons making the filing, unless such person knows or has reason to believe that such information is inaccurate. This Joint Filing Agreement may be executed in any number of counterparts, all of which taken together shall constitute one and the same instrument. Dated:March 10, 2014 WL ROSS & CO. LLC By: /s/ Michael Gibbons Name: Michael Gibbons Title: Authorized Person WLR RECOVERY FUND IV, L.P. By: WLR Recovery Associates IV LLC, its General Partner By: WL Ross Group, L.P., its Managing Member By: El Vedado, LLC, its General Partner By: /s/ Michael Gibbons Name: Michael Gibbons Title: Authorized Person WLR RECOVERY FUND V, L.P. By: WLR Recovery Associates V LLC, its General Partner By: WL Ross Group, L.P., its Managing Member By: El Vedado, LLC, its General Partner By: /s/ Michael Gibbons Name: Michael Gibbons Title: Authorized Person WLR/GS MASTER CO-INVESTMENT L.P. By: WLR Master Co-Investment GP, LLC, its General Partner By: WL Ross Group, L.P., its Managing Member By: El Vedado, LLC, its General Partner By: /s/ Michael Gibbons Name: Michael Gibbons Title: Authorized Person WLR IV PARALLEL ESC, L.P. By: INVESCO WLR IV Associates LLC, its General Partner By: Invesco Private Capital, Inc., its Managing Member By: /s/ Michael Gibbons Name: Michael Gibbons Title: Authorized Person 2 WLR V PARALLEL ESC, L.P. By: INVESCO WLR V Associates LLC, its General Partner By: Invesco Private Capital, Inc., its Managing Member By: /s/ Michael Gibbons Name: Michael Gibbons Title: Authorized Person WLR RECOVERY ASSOCIATES IV LLC By: WL Ross Group, L.P., its Managing Member By: El Vedado, LLC, its General Partner By: /s/ Michael Gibbons Name: Michael Gibbons Title: Authorized Person WLR RECOVERY ASSOCIATES V LLC By: WL Ross Group, L.P., its Managing Member By: El Vedado, LLC, its General Partner By: /s/ Michael Gibbons Name: Michael Gibbons Title: Authorized Person WLR MASTER CO-INVESTMENT GP, LLC By: WL Ross Group, L.P., its Managing Member By: El Vedado, LLC, its General Partner By: /s/ Michael Gibbons Name: Michael Gibbons Title: Authorized Person 3 INVESCO WLR IV ASSOCIATES LLC By: Invesco Private Capital, Inc., its Managing Member By: /s/ Michael Gibbons Name: Michael Gibbons Title: Authorized Person INVESCO WLR V ASSOCIATES LLC By: Invesco Private Capital, Inc., its Managing Member By: /s/ Michael Gibbons Name: Michael Gibbons Title: Authorized Person INVESCO PRIVATE CAPITAL, INC. By: /s/ Michael Gibbons Name: Michael Gibbons Title: Authorized Person WL ROSS GROUP, L.P. By: El Vedado, LLC, its General Partner By: /s/ Michael Gibbons Name: Michael Gibbons Title: Authorized Person EL VEDADO, LLC By: /s/ Michael Gibbons Name: Michael Gibbons Title: Authorized Person 4 WILBUR L. ROSS, JR. /s/ Wilbur L. Ross, Jr. Wilbur L. Ross, Jr. 5
